Judgment reversed and complaint dismissed, with costs. The findings of fact contained in the decision and numbered VI, VII, IX, X, XI, XII, XIII and XIV are reversed and stricken out as being immaterial, and the findings of fact contained in defendant’s requests to find and numbered fourth and seventh are found by this court; and this court further holds and decides that the plaintiff cannot maintain this action to recover possession of the personal property mentioned in the complaint or the value of such property. It is bound by the superior title of the defendant established by the judgment in the foreclosure action, to which the plaintiff was a party. The remedy of the plaintiff must be sought by an action on the contract it claims to have made with the defendant to sell the property on execution sale and to be paid its reasonable expenses incurred thereby. All concur, except Lambert, J., not voting.